Title: Orders, 2–3 August 1756
From: Washington, George
To: 



York.
[2, 3 August 1756]Winchester: Monday, August 2d 1756.

A Return to be given in early to-morrow, of all the men in town who are not employed on the public work; in which the Adjutant must be very particular that there is not the least mistake.
The Commissary and Quarter-master are expressly ordered, during Colonel Washington’s stay here, not to deliver any Provisions or Stores, without orders from him, signed by the aid de camp: and in his absence, these orders must always be signed by the commanding Officer—No other Orders or Returns will be allowed of. All Returns for Provision, &c. are to be signed by a commissioned officer, commanding the Company or Detachment, &c. before they are brought to Colonel Washington—and they are desired to be very particular in examining those returns; that no more men are drawn for, than really belong to the Company.
 

Zealand.
Winchester, Tuesday, August 3, 1756.

The Officer of the Guard for the future is to attend at the Fort, and keep the men constantly at their work.
